Citation Nr: 1042595	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  05-05 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.	Entitlement to service connection for diabetes mellitus. 

2.	Entitlement to service connection for diabetic nephropathy, 
secondary to diabetes mellitus.

3.	Entitlement to service connection for diabetic retinopathy, 
secondary to diabetes mellitus.

4.	Entitlement to service connection for hypertension, secondary 
to diabetes mellitus.

5.	Entitlement to service connection for impotence, secondary to 
diabetes mellitus.

6.	Entitlement to service connection for a fracture of the left 
hip due to diabetic coma, secondary to diabetes mellitus.

7.	Entitlement to service connection for a fracture of the left 
shoulder due to diabetic coma, secondary to diabetes mellitus.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to March 1971.         

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from         a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia which in pertinent part, denied the benefits 
sought on appeal. 

The Board previously remanded this case for further evidentiary 
development             in February 2008. Unfortunately, because 
not all of the requested development was completed, the Board 
finds that another remand is warranted.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran if 
further action is required.









REMAND

The current record does not provide an adequate basis to resolve 
the claims before the Board. The conditions of the Board's prior 
February 2008 remand that were intended to clarify the factual 
record were not satisfied.

As indicated pursuant to the February 2008 remand, the Veteran's 
essential contentions are that he has diabetes mellitus due to 
exposure to Agent Orange during military service, and should 
likewise be awarded service connection for various secondary 
manifestations of diabetes mellitus. Since there is documentation 
that the Veteran was stationed in the Republic of Vietnam from 
November 1967 to November 1968, the underlying circumstance of 
his exposure to Agent Orange is to be legally presumed. See 38 
U.S.C.A. § 1116(f) (West 2002 & Supp. 2010);           38 C.F.R. 
§ 3.307(a)(6)(iii) (2010). So regarding the underlying fact of 
presumed Agent Orange exposure, this much has been established.

Pursuant to applicable law, moreover, diabetes mellitus, type II, 
is amongst those disorders that shall be presumptively service-
connected based on evidence of exposure to herbicides in service, 
even though there is no record of such disease during service. 
See 38 C.F.R. § 3.309(e). 

However, there has consistently been conflicting medical evidence 
of record as to whether the proper diagnosis is of diabetes 
mellitus type II, or instead that of type I.
A diagnosis of the former would warrant service connection on a 
presumptive basis, and a diagnosis of the latter condition would 
not. While several physicians in the course of treating the 
Veteran stated in his medical records that he had type II 
diabetes mellitus, the most comprehensive diagnostic assessment 
to date indicates to the contrary. Namely, the May 2002 treatment 
summary from Dr. L.M.K. concluded that the Veteran had type I 
diabetes mellitus. According to the physician, many cases of type 
I diabetes mellitus occur later in life and are known as           
"Late-onset Autoimmune Diabetes mellitus of Adults (LADA)." 
LADA was noted to develop slowly, and though initially responsive 
to oral anti-hyperglycemia agents would eventually require 
insulin therapy as in the Veteran's case. 

Keeping these issues in mind, the Board in February 2008 remanded 
this case              in part for a detailed VA endocrinology 
examination. The primary question posed to the VA examiner was to 
determine whether the Veteran had type I or type II diabetes 
mellitus. Thereafter, if type II was diagnosed, this would end 
the inquiry into etiology (given that type II diabetes mellitus 
may be presumptively service-connected). If type I was diagnosed, 
the VA examiner was directed to still respond whether that 
condition had its onset during military service. 

Finally, if there was reason to establish the Veteran had type II 
diabetes mellitus, or type I diabetes mellitus of service origin, 
then the VA examiner was to comment upon whether retinopathy, 
nephropathy, impotence, hypertension, and fracture of the left 
hip and shoulder were secondarily related to diabetes mellitus.  

The Veteran then underwent a July 2008 VA Compensation and 
Pension examination.  From its review of the examination report, 
the Board cannot conclude that an in-depth and medically based 
determination was made in response to the questions posed by the 
prior February 2008 remand. 

The July 2008 VA examiner reiterates the diagnosis of type I 
diabetes mellitus, LADA (i.e., adult-onset). However, the 
examiner then directly cites to the          May 2002 report from 
Dr. L.M.K. and other online medical journal articles as the basis 
for said diagnosis. There effectively is no reason to believe an 
independent inquiry into the Veteran's condition was completed. 
No supporting review of             the Veteran's medical 
history, or objective medical findings or test results are 
offered. Essentially, it is unclear whether the July 2008 VA 
examiner's diagnosis is an independently reached conclusion, or 
mere restatement of Dr. L.M.K.'s position. 

Notwithstanding the problem with addressing the proper medical 
diagnosis, the July 2008 VA examiner also did not proceed to 
opine on whether type I diabetes mellitus, as diagnosed, had any 
causal connection to the Veteran's military service.            
Here again, the VA examination findings were not fully responsive 
to the dictates of the Board's prior remand. 


The Board emphasizes that per applicable law, a remand by the 
Board confers on the claimant, as a matter of law, the right to 
compliance with the remand orders.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998). 

Thus, the Board is ordering a new VA examination, and this time 
with a VA specialist in endocrinology, as the prior examiner was 
a physician assistant.                As with the previously 
requested examination, the purpose of this evaluation will be to 
indicate the exact type of diabetes mellitus the Veteran has, and 
then confirm whether this is a disability of service origin. The 
examination will also have to address as warranted, the subject 
of secondary service connection for claimed manifestations of the 
underlying diabetes mellitus.

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should schedule the Veteran for 
a            VA examination specifically 
with a specialist in endocrinology. The 
claims folder must be provided to and 
reviewed by the examiner in conjunction with 
the examination. All indicated tests and 
studies should be performed, and all findings 
should be set forth in detail. The VA 
examiner is requested to respond to the 
following inquiries:

*	The examiner must determine whether           
the Veteran currently has type I, or 
type II diabetes mellitus. The 
examiner should indicate the medical 
basis for arriving at this 
determination. Also, the examiner 
should indicate having reviewed the 
May 2002 treatment summary from Dr. 
L.M.K. on the issue of the appropriate 
diagnosis. 


*	If type II diabetes mellitus is 
diagnosed,           the VA examiner 
should then state whether the 
Veteran's retinopathy, diabetic 
nephropathy, impotence, and 
hypertension are proximately due to or 
secondary to the type II diabetes 
mellitus. The examiner should further 
indicate whether  the Veteran was in a 
diabetic coma during an October 2000 
motor vehicle accident, and if so 
whether the factures of the left hip 
and shoulder sustained therein are 
proximately due to or secondary to the 
type II diabetes mellitus.           
The examiner should consider both 
initial causation of the secondarily 
claimed disabilities by the type II 
diabetes mellitus, and the possibility 
that the claimed disabilities have 
been permanently aggravated by the 
same.                     For purposes 
of this analysis, aggravation is 
defined as a permanent worsening of 
the nonservice-connected disability 
beyond that         due to the natural 
disease process.

*	If instead type I diabetes mellitus 
is diagnosed, the VA examiner should 
opine whether it is at least as likely 
as not (50 percent or greater 
probability) that type I diabetes 
mellitus had its onset during military 
service.         

*	If so, the examiner should further 
comment upon whether retinopathy, 
nephropathy, impotence, hypertension, 
and factures of the left hip and 
shoulder are proximately due to or 
secondary to the type I diabetes 
mellitus. 


The VA examiner should include in the 
examination report the rationale for all 
opinions expressed. However,  if the examiner 
cannot respond to the inquiry without resort 
to speculation, he or she should so state, 
and further explain why it is not feasible to 
provide a medical opinion.

2.	The RO/AMC should then review the claims 
file.            If any of the directives 
specified in this remand have not been 
implemented, appropriate corrective action 
should be undertaken before readjudication. 
Stegall v. West, 11 Vet. App. 268 (1998).

3.	Thereafter, the RO/AMC should readjudicate 
the claims on appeal in light of all 
additional evidence received. If the benefits 
sought on appeal are not granted, the Veteran 
and his representative should be furnished 
with a Supplemental Statement of the Case 
(SSOC) and afforded an opportunity to respond 
before the file is returned to the Board for 
further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. 
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims. His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated. The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim. 38 C.F.R. § 3.655. 


These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A.          
§§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2010).

